Case: 11-40625     Document: 00511640101         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 11-40625
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

PEDRO MIRELES-SIFUENTES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:11-CR-185-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Pedro Mireles-Sifuentes
presents an argument challenging his sentence on the grounds of double
counting that he concedes is foreclosed by United States v. Calbat, 266 F.3d 358,
364 (5th Cir. 2001), and United States v. Box, 50 F.3d 345, 359 (5th Cir. 1995).
See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Accordingly,
the Government’s motion for summary affirmance is GRANTED, its alternative



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-40625   Document: 00511640101     Page: 2   Date Filed: 10/21/2011

                                No. 11-40625

motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2